           Case 2:21-cv-02192-JDW Document 17 Filed 07/30/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PHILIP MATEEGA,                            Case No. 2:21-cv-02192-JDW

                Plaintiff,

       v.

 OFFICE OF FEDERAL CONTRACT
 COMPLIANCE PROGRAMS,

                Defendant.


                                      ORDER

      AND NOW, this 30th day of July, 2021, upon consideration of Plaintiff Philip

Mateega’s Complaint (ECF No. 1), and the accompanying filings, it is ORDERED as

follows:

      1.       Mr. Mateega’s Complaint (ECF No. 1) is DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in

the Court’s accompanying Memorandum;

      2.       Mr. Mateega’s Request for Appointment of Attorney (ECF No. 8) and his

Motion for Leave to Submit an Overview (ECF No. 15) are DENIED AS MOOT;

      3.       The Clerk of Court shall mark this case CLOSED for statistical

purposes.

                                        BY THE COURT:

                                        /s/ Joshua D. Wolson
                                        JOSHUA D. WOLSON, J.
